Citation Nr: 0907896	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-22 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether the character of the appellant's discharge from 
service is a bar to the receipt of VA pension or compensation 
benefits.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The appellant was inducted and enrolled as a member of the 
military from July 1969 to November 1971, with periods of 
time lost due to absence without official leave (AWOL).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2006 and March 2007 decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  The appellant was inducted and entered military service 
on July 25, 1969, for a 2-year term; he served until May 2, 
1970, when he was separated for the purpose of re-enlistment 
to a 3-year term; he was discharged November 15, 1971.  

2.  The appellant's service was terminated by a discharge 
under other than honorable conditions, issued as a result of 
a continuous period of AWOL of more than 180 days.

3.  The appellant was not insane at the time he committed the 
offense that led to his discharge.

4.  The appellant's prolonged unauthorized absence was not 
warranted by compelling circumstances.


CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to the receipt of VA pension or compensation benefits.  
38 U.S.C.A. §§ 5103, 5103A, 5303 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.12, 3.159, 3.354 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification and development action 
needed to render a decision as to the issue on appeal has 
been accomplished.  Through a January 2006 letter, the RO 
notified the appellant of the legal criteria governing his 
underlying service connection claims.  Through a letter 
issued in May 2007, the appellant was notified of the 
information concerning determinations of character of 
discharge and status as a veteran.  Both letters included a 
notice of the evidence that had been considered in connection 
with the issue and the bases for the denial of eligibility 
for VA pension and compensation benefits.  After each, the 
appellant was afforded the opportunity to respond.  In 
addition, the appellant was afforded a hearing before the RO 
in August 2006.  Hence, the Board finds that the appellant 
has received notice of the information and evidence needed to 
substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  There 
is no indication that any additional action is needed to 
comply with the duty to assist in connection with the issue 
on appeal.  The appellant's service treatment records have 
been obtained and associated with the claims file.  
Additionally, the personnel records concerning his discharge 
have also been obtained.

II.  Analysis

The appellant maintains that the character of his discharge 
should not be a bar to the receipt of VA benefits.  He 
acknowledges that he had periods of AWOL, but contends that 
he should, nonetheless, be eligible for benefits.

Generally speaking, if a person receives a discharge under 
other than honorable conditions, issued as a result of a 
period of AWOL for a continuous period of at least 180 days, 
the discharge will serve as a bar to the receipt of VA 
pension and compensation benefits.  38 U.S.C.A. § 5303 (West 
2002); 38 C.F.R. § 3.12 (2008).  Such a discharge will not be 
a bar, however, if it is found that the person was insane at 
the time of committing the offense.  38 C.F.R. § 3.12(b).  
Nor will the discharge serve as a bar if there are compelling 
circumstances to warrant the prolonged absence.  38 C.F.R. 
§ 3.12(c)(6).

An insane person is defined by VA regulation as one who, 
while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or who interferes with the peace of society; or who has so 
departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as 
to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  See 
38 C.F.R. § 3.354(a) (2008).

In determining whether there are compelling circumstances to 
warrant a prolonged absence, the length and character of 
service exclusive of the period of prolonged AWOL will be 
considered.  38 C.F.R. § 3.12(c)(6)(i).  Service exclusive of 
the period of prolonged AWOL should generally be of such 
quality and length that it can be characterized as honest, 
faithful and meritorious and of benefit to the Nation.  
Consideration is also given to the reasons offered for going 
AWOL, including family emergencies or obligations, or similar 
types of obligations or duties owed to third parties.  
38 C.F.R. § 3.12(c)(6)(ii).  The reasons for going AWOL 
should be evaluated in terms of the person's age, cultural 
background, educational level, and judgmental maturity, and 
consideration should be given to how the situation appeared 
to the person himself, and not how the adjudicator might have 
reacted.  Hardship or suffering incurred during overseas 
service, or as a result of combat wounds or other service-
incurred or aggravated disability, is to be carefully and 
sympathetically considered in evaluating the person's state 
of mind at the time the prolonged AWOL period began.

In the present case, the appellant's service records indicate 
that he was discharged from service under other than 
honorable conditions.  The appellant was inducted and entered 
military service on July 25, 1969, for a 2-year term; he 
served until May 2, 1970, when he was separated for the 
purpose of re-enlistment to a 3-year term; he was discharged 
November 15, 1971.  Consequently, although the service 
department had originally indicated in January 1995 that the 
appellant had been eligible for complete separation on May 2, 
1970, the service department later clarified that he was not.  
This clarification came in August 1995.  His original term 
was for a 2-year period that had not been completed.

The appellant's service records indicate that:  between June 
8, 1970 and July 20, 1970 the appellant was AWOL for a period 
of approximately 42 days; between July 21, 1970 and January 
19, 1971 the appellant was AWOL for a period of approximately 
182 days; and between February 28, 1971 and October 17, 1971 
the appellant was AWOL for a period of approximately 231 
days.  In October 1971, the appellant turned himself in to 
military police and requested a discharge for the good of the 
service.  In so doing, he affirmed that his request was 
voluntary and that he understood the consequences of a 
discharge under other than honorable conditions.  In a 
discharge statement, the appellant stated that his AWOL 
offense had been caused because he did not want to be around 
the Army anymore, he did not like the regulations and 
regimentation of the Army, and that, given the opportunity, 
he would go AWOL again.

As illustrated by the foregoing, it is clear that the 
appellant's service was terminated by a discharge under other 
than honorable conditions, issued as a result of absence 
without official leave (AWOL) for a continuous period of at 
least 180 days.  Additionally, he did not have a completed 
term of service characterized under honorable conditions.  
Therefore, the questions that remain are whether the 
appellant was insane at the time of committing the offense 
and, if not, whether there are compelling circumstances to 
warrant his prolonged absence.

As to the first of these questions, the Board finds that the 
preponderance of the evidence is against a finding that the 
appellant was insane at the time he committed the offense at 
issue.  At an August 2006 hearing before the RO, the 
appellant stated that he refused to return to service because 
of the fear of being killed.  This testimony, albeit 
additive, is not inconsistent with the statements of the 
appellant at the time of his discharge.  In addition, in a 
July 2007 statement, the appellant reiterates his reasons for 
refusing to return to active military service.  At no time 
does the appellant contend that his absence was the result of 
insanity.  Thus, the Board finds that the appellant's refusal 
to return to service was not the result of mental disease.  
See 38 C.F.R. §§ 3.12(b), 3.354(a).

The Board also finds that the preponderance of the evidence 
is against a finding that there are compelling circumstances 
to warrant the appellant's prolonged absence.  The Board 
acknowledges that the appellant's service included 
approximately ten months of service prior to his going AWOL 
in which he received awards and decorations for his service 
in Vietnam.  The Board notes, however, that the appellant had 
a total of three periods of AWOL during service, totaling 
approximately 455 days.  In addition, at no time does the 
appellant contend that his absence was the result of 
compelling circumstances.  In the Board's view, the 
appellant's repeated absences from duty are tantamount to 
desertion and preclude a finding that his service during the 
earlier time frame, when viewed in its totality, was honest, 
faithful, and meritorious and of benefit to the Nation.  He 
has provided no explanation other than his fear and his 
dislike of Army regimentation.  Thus, the Board finds that 
the appellant's refusal to return to service was not the 
result of compelling circumstances.  See 38 C.F.R. 
§ 3.12(c)(6).

For all the foregoing reasons, the Board finds that the 
appellant's discharge from military service is considered to 
have been issued under dishonorable conditions; the appeal 
must be denied.  Because the discharge was not under 
conditions other than dishonorable, the discharge acts as a 
bar to the receipt of VA pension and compensation benefits.  
An exception is not warranted because the appellant was not 
insane at the time of his willful and persistent misconduct, 
nor were there compelling circumstances to warrant the 
misconduct that caused such a discharge.  38 C.F.R. § 3.12.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


